Opinion delivered Dec. 14, 1874, by
Pershing, P. J.
The affidavit of defence in this case is made by Israel Wensel, whether in the capacity of agent for the defendant, or otherwise, there is nothing in the affadavit to show. It appears, however, from an examination of the papers in this case, that Biever is sued as the maker of the same note on which suit has been brought against Wensel as endorser, to No. 109, of Sept. T. 1874. Time was given the defendant to file a supplemental affadavit of defence, which has expired without any action having been taken for that purpose. The reasons assigned in the disposition made of a similar application in Kirkpatrick vs. Wensel, No. 109 Sept. T., 1875, will govern us in the decision of this case, the plaintiff agreeing to allow as a credit the one hundred dollars which Wen-sel states he paid the plaintiff on the note. And now, Dec. 14th, 1874, judgment in favor of the plaintiff for the want of a sufficient affadavit of defence for so much as may be found due after deducting the sum of one hundred dollars heretofore paid, as set forth in said affidavit, and admitted by the plaintiff: The amount of the judgment to be liquidated by the prothonotary on five days notice.